 184DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Petitioner whether he had seen any persons distributing unionleaflets in the plant.The Regional Director recommended that thisgeneral objection be overruled, on the ground that the sole instance ofimproper conduct was too remote in time to have had any appreciableeffect on the result of the election.In its exceptions under this objection, the Petitioner repeats itscharge that the May 11 layoffs were illegal, and also apparently claimsthat the hiring of new employees after the election was part of a pat-tern of illegal conduct.We have already decided that there is no evi-dence indicating illegality in the May 11 layoffs.To the extent thatthis exception now charges illegal conduct after the election, we rejectit because later conduct could not have affected the election.We alsonote that, although the Petitioner filed five charges against the Em-ployer after the election, nowhere did it charge that the May 11 layoffs,or the later hirings, were illegal.6The sole incident shown under this objection, therefore, is theimproper interrogation of an employee by a supervisor long beforethe election.We agree with the Regional Director's recommendationthat this single incident does not raise a substantial issue respectingthe results of the election.Accordingly, we hereby overrule the finalobjection.As we have overruled the Petitioner's objections, and as the tallyof ballots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition.As set forth above, the Regional Director recommended that theEmployer's objections also be overruled.Dismissal of the petitionbecause of the Petitioner's failure to win a majority renders theEmployer's objections moot; we shall therefore not pass upon them.OrderIT IS HEREBY ORDERED thatthe petition herein be, and it hereby is,dismissed.'Case No. 13-CA-857, charges filed June 25, June 29, August 23, September 17, andSeptember26, 1951.WEST TEXAS UTILITIES COMPANY iandINTERNATIONAL, BROTIIERIIOODOF ELECTRICAL WORKERS, LOCAL UNIONSNos. 898, 920, AND 1044,AFL, PETITIONER.Case No. 16-RC-81H.November 29, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Willis C. Darby, Jr., hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'The name of the Employer appears as amended at the hearing.97 NLRB No. 28. WEST TEXAS UTILITIES COMPANY185Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.22.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.34.The appropriate unit :In 1946 the Petitioner, following a consent election, was designatedas the representative of a unit of all employees in the Employer'stransmission, distribution, and service departments in Districts A,B, C, E, F, G, H, J, and K including linemen, substation main-tenance men, servicemen, appliance servicemen, refrigeration service-men, apprentices, helpers, groundmen, truck drivers, and laborersattached permanently to the crews in the above departments, butexcluding casual and temporary employees, all other laborers, sub-station operators, combination local managers, office, clerical and tech-nical employees, metermen, patrolmen, and supervisors.In 1950 the Board, in an earlier case involving this Employer'5described its operations as follows:The Employer is engaged in the production, sale, and distri-bution of electric energy, water, and ice over a large area in thewestern portion of the State of Texas. Its operations includefour steam and eight Diesel plants,e which generate electricitythat is distributed over an extensive transmission system. .. .The Employer's main office is located in Abilene, Texas, inthe approximate center of its system.Considerable control overa The Employer,a Texas corporation,is a public utility with its principal office at Abilene,TexasThe Board has frequently asserted jurisdiction over its operations. and there isnothing in the present record to show that its operations are in any way changed.WestTexasUtilitiesCompany, Inc,94 NLRB 1638;88 NLRB 192.and 85 NLRB 1396.Accord-ingly, we shall deny the Employer'smotion to dismiss the petition on the ground that it isnot engaged in commerce within the meaning of the Act8The Employer contends that the Petitioner is not the real party in interest and movesto dismiss on that ground,relying on the evidence adduced in support of a similar conten-tion in 94 NLRB 1638There charges were filed by Locals 898 and 920 against the presentEmployerThe Employer then contended that the requirements of Section 9 (f), (g), and(h) had not been met because the necessary affidavits had not been filed by the Rio Pecosbranch of Local 898 and the Abilene Power Plant branch of Local 920The Board rejectedthat contention on the ground,inter aha,that the branches of the local unions were notrequired to comply with Section 9 (f), (g), and(h) of the ActFor the same reason, wedeny the present motion to dismiss4 Case No. 16-R-1797(unpublished)B 88 NLRB 1920 It appears that the Employer now operates about 25 Diesel plants 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDall the Employer's powerhouse operations emanates from thatoffice.The production department controls the operations ofall the power plants. It assigns periods-of overhaul and nego-tiates fuel contracts and makes other purchases for each plant.The dispatcher in the distribution department determines theload each powerhouse shall carry. In emergencies, when equip-ment in one of the plants is shut down, the dispatcher compensatesfor the loss of power by ordering an increase in the load of theother plants.While the chief engineer at each power plant hasconsiderable authority over personnel under his supervision, theoverall personnel policy is established at the main office.Like-wise, the central pay office is in Abilene, Texas.Thus, the Em-ployer's power plant operations appear to be operationally inte-grated.In that case, the Board, while stating that "powerhouse employeesmight be an appropriate unit," denied the Petitioner's request for aunit confined to the employees in only one of the Employer's powerplants.The Petitioner now seeks to represent a system-wide unit of allpower plant employees in the Employer's production department,excluding office clerical employees, shift engineers, guards, watchmen,professional employees, and supervisors as defined in the Act.Thereisno history of bargaining for these employees.The Employercontends that the appropriate unit should be a system-wide unit of allits physical employees. In the alternative, the Employer contendsthat the appropriate unit should consist of all the power plant em-ployees, plus approximately 75 employees in the categories of meter-men, relaymen, substation operators, patrolmen, radiomen, tankmen,and shop workers.These categories of employees work generallyin the transmission, distribution, and service departments, and areexcluded from the unit which the Petitioner now represents.The power-plant employees sought by the Petitioner include thefollowing classifications : Firemen, oilers, switchboard operators, auxil-iary operators, power-plant machinists, power-plant painters, power-plant water treaters, welders, and other mechanical employees neces-sary to maintain and operate the power-generating plants.7Theemployees in the proposed unit work under the supervision of thesuperintendent of the production department, perform functions re-lated to the operation and maintenance of the power-generating plants,and have similar working conditions.As it appears from the record7It appears from the record that Diesel engine operators have for a number of yearsperformed line service work, and also worked as station operators.However, there is noeNidence as to the frequency of thisinterchange. WEST TEXAS UTILITIES COMPANY187that the proposed unit includes all the Employer's "inside" productionemployees, we find such employees constitute an appropriate bargain-ing unit."The Employer contends, however, that the following categoriesof employees should be included in the unit.Meternenwork underthe supervision of the superintendent of the transmission department,and in addition to their regular duties in connection with the distri-bution of current through the transmission lines, perform work inconnection with the establishing of relays and in the power plants.Relaymen,also in the transmission department, are concerned withthe establishment of the proper relaying of the current through thelines.Substation operators,also in the transmission department,attend to the switching of current in the lines. In emergencies, whenthe lines become overloaded due to a drop in voltage, substation oper-ators work in the power plants as plant operators, and operate theDiesel engines to correct the overload.While engaged in this workof an emergency nature, they work under the supervision of the super-intendent of the production department.The duties of thepatrolmen,who are in the transmission department, are to inspect the overheadpower lines, and make certain repairs to them. In some instances,the patrolmen are expected to do the switching at an unattendedsubstation.Radiomen,also in the transmission department, performthe necessary maintenance work on the Employer's two-way radiosystems.The record does not disclose the specific duties of the tank-men ; however, it appears that their regular employment is concernedwith the ice-plant operations of the Employer.Shop employeesare inthe engineering department, and handle the purchases and mainte-nance of heavy pieces of equipment. In view of the foregoing circum-stances, we find that these employees do not have sufficient communityof interest with the production employees to warrant their inclusion inthe same unit with the latter group and we shall therefore excludethem.We find, therefore, that all power house employees in the Employer'sproduction department, excluding office clerical employees, shift engi-neers, guards, watchmen, professional employees, and supervisors,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8SeeOklahoma Gas and Electric Company,86 NLRB 437;West Texas Utilities Company,88 NLRB 192; cf.Michigan ConsolidatedGas Company,92 NLRB 990.